DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . It is responsive to the submission dated 03/23/2021. Claims 1-5 are presented for examination.

Reason for Allowance
2.    Claims 1-5, after further consideration and search, are deemed to contain allowable subject matters and are allowed over the prior art.

Reasons for indicating Allowable Subject Matter
3.	The following is an examiner’s statement of reasons for allowance: 
The best prior art of record, Kawabe et al. (US 20170045813) discloses a technique for providing visual illusion, by superimposing a video on an object in order that the object will be perceived as if the object were given a motion. This video is a video including a luminance motion component corresponding to a motion given to the object. See pars. 27-28 and abstract.
	According to Kawabe, a display unit 11 superimposes and displays a video, which has transparency and in which picture images having distortion distribution including low spatial frequency components are temporally switched, on the object so that an edge included in the video is overlapped with an outline of the object or an edge included in the object. See pars. 29 and 38.
	Shapiro (US 20160095513) discloses  a method for creating a visual illusion of directional movement based on stationary motion elements referred to as “motion pixels.” The method is advantageous for the enhancement of images so as to produce the appearance of motion in otherwise stationary images. See abstract.
	According to Shapiro, the observer's perception of movement of objects on a screen is created by means of changes in temporal luminescence, contrast, width, and temporal phase at the edges of the displayed object and/or the surrounding field. Motion of the objects can be reduced to individual elements that create motion at a local portion of the display device. Even though the elements are stationary, by placing many elements on the screen, an observer with good visual acuity will see the appearance of a shape moving in a predetermined direction. This  technique can be used to test visual function without verbal response. See pars. 11-15, and 3-30.
Ohki (US 20140078170) discloses an image processing with an edge detection part for detecting an edge of a subject i.e. scenery, on an input image. A luminance change determination part determines whether luminance value in vicinity of the edge in the input image is increased or decreased along a predetermined direction, where the predetermined direction is orthogonal to the edge. A contour supplement part supplements a contour to the edge in the input image, where the contour is provided with the luminance value changed along a time direction depending on a result of the determination. The advantage is to allow the subject on the image to be viewed, while motion of the subject is made to be able to be perceived by a viewer.
However, neither Kawabe, Shapiro or Ohki, nor the combination thereof, discloses the configuration delimited by independent claims 1 and 4 regarding the luminance of the luminance varying area, wherein (1) luminance of the stationary object area is brighter than luminance of the background area, and a maximum value of luminance of the luminance varying area is smaller than or equal to luminance of the background area; or (2) luminance of the stationary object area is darker than luminance of the background area, and a minimum value of luminance of the luminance varying area is larger than or equal to luminance of the background area.
Additionally, the features of the explicitly claimed limitations of the currently pending application’s claim 1 and/or 4 only make sense when taken into account the claim as a whole, so therefore the limitations as cited are not the exclusive determination of allowability, but rather the limitations as cited/argued above when taken into account with the claim language as a whole makes the above limitations determine allowability. Accordingly, the features of claims 1-5 of the present application are allowed over the prior art.

Conclusion
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESNER SAJOUS whose telephone number is (571)272-7791.  The examiner can normally be reached on M-F 9:30 TO 6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WESNER SAJOUS/Primary Examiner, Art Unit 2612                                                                                                                                                                                                        



WS
04/09/2022